Read, J.
The evidence ruled out by the justice of the peace, aiS shown by the bill of exceptions, in no sense constituted a justification of the trespass complained of. But it was competent in mitigation of damages.
The principle of permitting damages, in certain cases, to go beyond naked compensation, is for example, and the punishment of the guilty party for the wicked, corrupt, and malignant motive and design, which prompted him to the wrongful act. A trespass may be committed from a mistaken notion of power, and from an honest motive to accomplish some good end. But the law tolerates no such abuse of power, nor excuses such act; yet, in morals, and the eye of the law, there is a vast difference between the criminality of a person acting mistakenly from a worthy motive, and one committing the same act from a wanton and malignant spirit, and with a corrupt and wiclsed design.
Hence, where a jury are called upon to give smart money, or *457damages beyond compensation, to punish the party guilty of the wrongful act, any evidence which would show this difference, or rather all tho facts and circumstances which tend to explain or disclose the motives and design of the paity committing the wrongful act, are evidence which should go to tho *jury for their due consideration. The evidence ruled out by the court was of this character.
Tho judgment must be reversed and the cause remanded for further hearing. Judgment reversed.